Exhibit 21.1 Subsidiaries of the Company The following is a list of Lincoln Educational Services Corporation’s subsidiaries as of December 31, 2012: Name Jurisdiction Lincoln Technical Institute, Inc. (wholly owned) New Jersey New England Acquisition LLC (wholly owned through Lincoln Technical Institute, Inc.) Delaware Southwestern Acquisition LLC (wholly owned through Lincoln Technical Institute, Inc.) Delaware Nashville Acquisition, LLC (wholly owned through Lincoln Technical Institute, Inc.) Delaware Euphoria Acquisition, LLC (wholly owned through Lincoln Technical Institute, Inc.) Delaware New England Institute of Technology at Palm Beach, Inc. (wholly owned through Lincoln Technical Institute, Inc.) Florida LTI Holdings, LLC (wholly owned through Lincoln Technical Institute, Inc.) Colorado LCT Acquisition, LLC (wholly owned through Lincoln Technical Institute, Inc.) Delaware ComTech Services Group Inc. (wholly owned through Lincoln Technical Institute, Inc.) New Jersey
